United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2395
                        ___________________________

                                    Kaila F. Gilby

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                  Commissioner, Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                          Submitted: February 27, 2019
                             Filed: March 18, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.

      Kaila F. Gilby appeals from the order of the District Court1 affirming the
decision of an administrative law judge (ALJ) denying disability insurance benefits.

      1
      The Honorable Erin L. Wiedemann, United States Magistrate Judge for the
Western District of Arkansas, by consent of the parties.
Gilby contends that the ALJ erred in his credibility determination, improperly
discounted her subjective claims of pain, and failed to develop the record regarding
her residual functional capacity (RFC). After de novo review, we conclude that the
ALJ’s decision is supported by substantial evidence on the record as a whole. See
Chaney v. Colvin, 812 F.3d 672, 676 (8th Cir. 2016) (standard of review). We further
conclude that the ALJ’s credibility findings are entitled to deference. See Casey v.
Astrue, 503 F.3d 687, 696 (8th Cir. 2007) (explaining that if an ALJ’s credibility
determination is supported by substantial evidence, it is entitled to deference). And
“[w]hile an ALJ does have a duty to develop the record, this duty is not never-
ending . . . . The ALJ is required to order medical examinations and tests only if the
medical records presented to him do not give sufficient medical evidence to
determine whether the claimant is disabled.” McCoy v. Astrue, 648 F.3d 605, 612
(8th Cir. 2011). Because the medical evidence in the record constituted sufficient
evidence of Gilby’s RFC, the ALJ was not required to further develop the record
before him.

      We affirm the judgment.
                      ______________________________




                                         -2-